OPINION — AG — ** DEPENDENT SCHOOL DISTRICTS — ORGANIZATIONS — MEETINGS ** THE ORGANIZATION MEETINGS OF BOARDS OF EDUCATION OF BOTH DEPENDENT AND INDEPENDENT SCHOOL DISTRICTS SHOULD HAVE BEEN HELD WITHIN A REASONABLE TIME AFTER JULY 1, 1949, THE EFFECTIVE DATE OF THE OKLAHOMA SCHOOL CODE; THAT IF THE BOARD OF EDUCATION OF A DEPENDENT OR INDEPENDENT SCHOOL DISTRICT HAS NOT YET ORGANIZED BY ELECTING A PRESIDENT, VICE-PRESIDENT, AND CLERK, IT SHOULD DO SO NOW AT EITHER  REGULAR MEETING OR A SPECIAL MEETING CALLED FOR SUCH PURPOSE, AND THAT THE PRESIDENT AND VICE-PRESIDENT THUS ELECTED SHOULD SERVE FOR TERMS OF ONE YEAR AFTER THE TIME OF THEIR ELECTION, AND THAT THE CLERK THUS ELECTED WILL SERVE INDEFINITELY DURING THE PLEASURE OF SUCH SCHOOL BOARD; AND THAT THE PERSONS WHO WERE HOLDING THE OFFICES OF DIRECTOR AND CLERK OF A DEPENDENT SCHOOL DISTRICT UNDER LAS IN EXISTENCE PRIOR TO JULY 1, 1949, THE EFFECTIVE DATE OF OKLAHOMA SCHOOL CODE, HAVE 'NO' LEGAL RIGHT, PREROGATIVE OR DUTY TO SIGN OR COUNTERSIGN WARRANTS FOR THEIR DISTRICTS NOW, UNLESS THEY HAVE BEEN ELECTED PRESIDENT OR CLERK OF THE BOARD OF EDUCATION SINCE JULY 1, 1949, ON WHICH THEY ARE SERVING UNDER PRESENT LAW. (ORGANIZED, SCHOOL BOARD, MEETINGS) CITE: 70 O.S. 4-9 [70-4-9], 70 O.S. 4-24 [70-4-24] (OLD 70 O.S. 101 [70-101], 70 O.S. 104 [70-104], 70 O.S. 107 [70-107]) (J. H. JOHNSON)